                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

VON DUPRIN LLC,                                )
                                               )
                         Plaintiff,            )
                                               )
                    v.                         )   Case No. 1:16-cv-01942-TWP-DML
                                               )
MORAN ELECTRIC SERVICE, INC.,                  )
MAJOR HOLDINGS, LLC,                           )
MAJOR TOOL AND MACHINE, INC.,                  )
ZIMMER PAPER PRODUCTS                          )
INCORPORATED, Defaulted on 7/24/2017,          )
                                               )
                         Defendants.           )
                                               )
                                               )
MAJOR HOLDINGS, LLC,                           )
MORAN ELECTRIC SERVICE, INC.,                  )
MAJOR HOLDINGS, LLC,                           )
MORAN ELECTRIC SERVICE, INC.,                  )
MAJOR TOOL AND MACHINE, INC.,                  )
MORAN ELECTRIC SERVICE, INC.,                  )
                                               )
                         Counter Claimants,    )
                                               )
                    v.                         )
                                               )
VON DUPRIN LLC,                                )
MAJOR HOLDINGS, LLC,                           )
VON DUPRIN LLC,                                )
VON DUPRIN LLC,                                )
MAJOR HOLDINGS, LLC,                           )
VON DUPRIN LLC,                                )
VON DUPRIN LLC,                                )
MAJOR TOOL AND MACHINE, INC.,                  )
                                               )
                         Counter Defendants.   )
                                               )
                                               )
MAJOR HOLDINGS, LLC,                           )
MAJOR HOLDINGS, LLC,                           )
MAJOR TOOL AND MACHINE, INC.,                  )
                                               )
                              Cross Claimants,        )
                                                      )
                         v.                           )
                                                      )
MORAN ELECTRIC SERVICE, INC.,                         )
MORAN ELECTRIC SERVICE, INC.,                         )
VON DUPRIN LLC,                                       )
                                                      )
                              Cross Defendants.       )

                                 ENTRY ON PENDING MOTIONS

       This litigation seeks to determine the responsibility of various parties for the release of

hazardous substances at several properties located on the northeast side of downtown Indianapolis,

Indiana. Plaintiff Von Duprin, LLC (“Von Duprin”) brought suit against Moran Electric Service,

Inc. (“Moran”) and Major Holdings, LLC and Major Tool and Machine, Inc. (collectively, the

“Major Defendants”) in an attempt to get them to contribute to the costs of cleaning up the

contaminated properties. This matter is scheduled for final pretrial conference on June 26, 2019

and trial on July 22, 2019.

       There are nine pending motions: (1) Major Defendants’ Motion to Limit Expert Testimony

at Trial (Filing No. 166); (2) Moran’s Motion in Limine to Exclude Expert Opinions of Sam

Williams (Filing No. 168); (3) Von Duprin’s Motion in Limine to Exclude Opinions of Adam H.

Love, Ph.D. (Filing No. 169); (4) Moran’s Motion for Leave to File Sur-Reply in Opposition to

Von Duprin’s Motion to Exclude the Opinions of Adam H. Love, Ph.D. (Filing No. 191); (5) Von

Duprin’s Motion in Limine (Filing No. 186); (6) Major Defendants’ Motion for Separation of

Witnesses (Filing No. 194); (7) Von Duprin’s Motion to Exclude or Limit Major Defendants’

Designation of Deposition Testimony (Filing No. 195); (8) Von Duprin’s Motion to Exclude

Certain Exhibits Proposed by Major Defendants (Filing No. 196); and (9) Von Duprin’s Motion

to Exclude Certain Exhibits Proposed by Moran (Filing No. 197).



                                                  2
         The factual background of this case is recited in detail in the Court’s Entry on the Parties’

Cross-Motions for Summary Judgment (Filing No. 203) and are addressed only sparingly in this

Entry.

    I.      MAJOR DEFENDANTS’ MOTION TO LIMIT EXPERT TESTIMONY AT
            TRIAL (Filing No. 166) AND MORAN’S MOTION IN LIMINE TO
           EXCLUDE EXPERT OPINIONS OF SAM WILLIAMS (Filing No. 168)

         Major Defendants and Moran move to limit or exclude the expert testimony of Sam

Williams. They assert “Williams’ opinions are deficient or incorrect in several respects,” Major

Defendants “seek to limit the opinions offered by Williams that lack required evidentiary support

or that would otherwise be unhelpful to the Court at trial.” (Filing No. 166.) Moran also seeks to

limit Williams’ testimony. (Filing No. 168.) The motions overlap substantially.

         Federal Rule of Evidence 702 permits expert testimony—defined as testimony regarding

scientific, technical, or other specialized knowledge—if the testimony (a) is given by a person

qualified as an expert by his knowledge, skill, experience, training, or education; (b) will assist the

trier of fact to understand evidence or determine a fact at issue in the case; and (c) is sufficiently

reliable—that is, it is based on “sufficient facts or data,” “is the product of reliable principles and

methods,” and “the witness has applied the principles and methods reliably to the facts of the case.”

         The Court serves as gatekeeper to weed out expert testimony that is not sufficiently reliable

or relevant to issues in the case or testimony offered by a person not sufficiently expert in the field

of study that his testimony concerns. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579, 589 (1993). Determining whether expert testimony is sufficiently reliable for the fact-finder

to consider requires a flexible approach, and the Court has “great latitude in determining not only

how to measure the reliability of the proposed expert testimony but also whether the testimony is,

in fact, reliable.” United States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009) (emphasis in



                                                  3
original). The Court’s gatekeeping role is thus focused on whether the expert testimony pertains

to an issue in the case and whether the methodology underlying the testimony is sound. Smith v.

Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Kumho Tire Co., Ltd. v. Carmichael,

526 U.S. 137, 159 (1999)).

       Major Defendants argue that all three conclusions that Williams’ report reaches should be

excluded for lack of evidentiary support. Williams’ first conclusion is that “Von Duprin has

incurred necessary response costs for site investigation and remediation activities associated with

the release and threatened release of hazardous substances on the Defendants’ properties.” (Filing

No. 167-1 at 12.) Major Defendants argue that Williams’ conclusion lacks evidentiary support

because he merely asserts that the Indiana Department of Environmental Management (“IDEM”)

has directed Von Duprin to perform investigation and remedial response actions, but IDEM’s

direction is irrelevant to which response costs are necessary under the Comprehensive

Environmental Response, Compensation, and Liability Act. (Filing No. 167 at 3-4.) Second,

Williams opines that “Site investigation activities performed at the Property and Study Area have

been performed in substantial compliance with the National Contingency Plan.” (Filing No. 167-

1 at 14.) Major Defendants contend this opinion should be excluded because investigative costs

need not comply with the National Contingency Plan (“NCP”), so the opinion is irrelevant.

Additionally, Major Defendants argue that Williams’ testimony should be excluded because he

“intends to testify that multiple environmental consultants have incurred costs consistent with the

NCP,” even though “when asked whether he had performed a specific analysis to support an

opinion that any consultant complied with the NCP, Mr. Williams expressly conceded that he had

not done so.” (Filing No. 167 at 5-6) (emphasis deleted). Third, Williams opined that “Remedy

selection and remediation within the Study Area has been performed in substantial compliance



                                                4
with the NCP.” (Filing No. 167-1 at 25.) Major Defendants argue this opinion should be excluded

as well because Williams’ report only discusses removal action, not remedial action or remedy

selection. (Filing No. 167 at 8.)

       Moran’s objections follow largely the same logic. It argues that Williams admitted that he

performed no NCP compliance analysis for any consultants other than Geosyntec, Von Duprin’s

consulting firm, and yet Von Duprin is seeking to recover costs incurred by other consultants.

(Filing No. 168 at 3.) Moran also complains that Williams’ report does not provide any “analysis

or explanation of how Von Duprin’s response actions satisfied the NCP’s public participation

requirement.” Id. at 6.

       Von Duprin responds that Williams is qualified to testify as an expert on NCP compliance,

that he need not opine that Von Duprin was in total compliance with the NCP, and that his opinions

that Von Duprin incurred necessary response costs and that it complied with the NCP are reliable

and based on sufficient facts. (Filing No. 175 at 3-4.) Von Duprin argues the Defendants “simply

misconstrue[] the nature of the opinion and testimony Williams was proffered to provide.” Id. at

12. He was not hired to create an itemized list of Von Duprin’s response costs and determine if

each complied with the NCP, he was hired to “look at the response as a whole and determine

whether it substantially complied with the NCP.” Id. Von Duprin also contends that Geosyntec

reports and IDEM documents provide a sufficient factual basis for Williams’ opinion that removal

costs were NCP-compliant. Id. at 12-15.

       Defendants do not allege that Williams has insufficient knowledge, skill, experience,

training or education to serve as an expert witness. Rather, they argue that his testimony is not

based on sufficient facts or data and that, even if it were, much of it would not be helpful to the

trier of fact. The Court disagrees. Williams’ report is based on sufficient data to qualify him as



                                                5
an expert witness, and Defendants’ qualms with the report are a matter for cross-examination, not

a motion in limine.

        Major Defendants dispute that the report contains a sufficient factual basis to form the

opinion that Von Duprin undertook necessary response costs. However, Williams’ report lists the

consultant reports that he reviewed to come to the conclusion that Von Duprin did take response

actions and it discusses the costs of those actions. (Filing No. 167-1 at 16-17.) Major Defendants

also questions Williams’ ability to speak to the reports of consultants other than Geosyntec because

“when asked whether he had performed a specific analysis to support an opinion that any

consultant complied with the NCP, Williams expressly conceded that he had not done so.” (Filing

No. 167 at 5-6) (emphasis deleted). Importantly, Williams reviewed the reports written by those

other consultants, and as an expert in the field his testimony will be useful in helping the factfinder

make sense of those reports. His report details his opinion that Von Duprin incurred remedial

costs that were substantially in compliance with the NCP.

        The Defendants make valid arguments that cast doubt on Williams’ report and expected

testimony. But those arguments do not go to the admissibility of his testimony under Federal Rule

of Evidence 702. They only go to his credibility—whether the factfinder should credit certain

conclusions he reached. As such, they are appropriate questions for cross-examination, but not

enough to limit his testimony. Thus, Major Defendants’ Motion to Limit Expert Testimony at

Trial (Filing No. 166), and Moran’s Motion in Limine to Exclude Expert Opinions of Sam

Williams (Filing No. 168) are denied.

  II.     Von Duprin’s Motion in Limine to Exclude Opinions of Dr. Love (Filing No. 169)

        Von Duprin moves to exclude the opinions of Moran’s expert Adam H. Love, Ph.D. (“Dr.

Love”). The legal standard applied to this motion is the same standard recited in Section I of this



                                                  6
Order: Federal Rule of Evidence 702 permits expert testimony—defined as testimony regarding

scientific, technical, or other specialized knowledge—if the testimony (a) is given by a person

qualified as an expert by his knowledge, skill, experience, training, or education; (b) will assist the

trier of fact to understand evidence or determine a fact at issue in the case; and (c) is sufficiently

reliable—that is, it is based on “sufficient facts or data,” “is the product of reliable principles and

methods,” and “the witness has applied the principles and methods reliably to the facts of the case.”

       Von Duprin does not challenge Dr. Love’s qualifications, rather, it argues that his report

and testimony rely “on insufficient, selectively chosen data,” rendering them “unreliable and not

adequately related to the facts at issue in the litigation.” (Filing No. 170 at 4.) Von Duprin contends

that Dr. Love’s report is inaccurate because, in an effort to determine the contribution of Moran’s

properties to the contaminant plume, he analyzed soil samples from Moran’s property that had

possibly contaminated soil removed and replaced with clean soil. Id. at 5. Moran responds that

Dr. Love’s data comes from soil samples taken either pre-excavation or during excavation. (Filing

No. 173 at 7.) Because Dr. Love has declared that “only 1 soil samples [sic] (SME-2) among

approximately 470 unique soil samples (0.2% of all soil data) utilized in the soil database was

collected from a location that may have marginally overlapped a previously excavated area,” Von

Duprin’s argument is unpersuasive. (Filing No. 155-1 at 4.) (Emphasis in original.) The challenge

is one that Von Duprin may raise with Dr. Love on cross-examination, but not one that requires

exclusion of this evidence.

       Von Duprin next contends that Dr. Love’s report “excludes data … that would hurt

Moran’s case and support Von Duprin’s.” (Filing No. 170 at 9.) Specifically, it argues Dr. Love’s

dataset “excluded upgradient sample locations … that demonstrated the presence of PCE

contamination near the Moran site,” that Dr. Love “ignored and excluded soil data at 1929



                                                  7
Columbia Avenue which demonstrated lower and/or inconsistent amounts of PCE contamination

in the soil near the facility,” and that Dr. Love “knowingly disregards and excludes the impact of

other neighboring sites known to have used chlorinated solvents.” Id. at 9-10. Moran responds

that some of the data Von Duprin alleges Dr. Love has excluded is actually considered by his

report. (Filing No. 173 at 8-9.) Regardless, the data Von Duprin alleges Dr. Love to have excluded

does not make his testimony less reliable. His report is based on sufficient facts that qualify him

to testify under Federal Rule of Evidence 702, and any additional facts Von Duprin believes he

should have considered can be brought to his attention during cross-examination.

       Finally, Von Duprin argues Dr. Love’s methodology is not acceptable because it cannot be

accurately replicated and because his “chemical signature” for contaminants at 1929 Columbia

Avenue differs from his own recommended practices. (Filing No. 170 at 13-19.) The Court is

convinced that Dr. Love’s report is the product of reliable methods and that it is detailed enough

for other scientists to probe the report and attempt to replicate his investigation. The 30-page

report is heavily footnoted with the documents Dr. Love relied upon in preparing his report. (Filing

No. 135-1.) Nothing in Von Duprin’s motion persuades the Court that Dr. Love’s methodology

was so flawed that it should be excluded. Von Duprin’s Motion to Exclude the Opinions of Adam

H. Love, Ph.D. (Filing No. 169) is denied.

III.    Moran’s Motion for Leave to File Sur-Reply in Opposition to Von Duprin’s Motion
                 to Exclude the Opinions of Dr. Love (Filing No. 191)

       Having denied Von Duprin’s Motion to Exclude the Testimony of Adam H. Love, Ph.D,

Moran’s Motion for Leave to File a Sur-Reply (Filing No. 191) is denied as moot.

                    IV.    Von Duprin’s Motion in Limine (Filing No. 186)

       Von Duprin filed a short but sweeping Motion in Limine asking the Court to preclude

Moran and the Major Defendants from introducing evidence on the following topics: (1) Claims

                                                 8
not previously disclosed in Defendants’ Pleadings or Discovery Responses; (2) Witnesses,

exhibits, or opinions not disclosed in Defendants’ expert witness disclosures, interrogatory

response, witness lists, or exhibit lists; (3) Opinions not offered by qualified and disclosed expert

witnesses; (4) Legal conclusions offered by any witness. (Filing No. 186.) The Court agrees with

Moran that Von Duprin’s motion might be “better described as a request for the parties to follow

the Rules of Evidence at trial.” (Filing No. 190.) Von Duprin does not ask the Court to exclude

any specific evidence; it asks the Court to exclude broad categories of evidence. The Court

declines to issue an expansive ruling that merely reiterates the Rules of Evidence, but the parties

can rest assured that the Court will enforce those rules when resolving specific evidentiary disputes

at trial. Therefore, Von Duprin’s Motion in Limine (Filing No. 186) is denied.

       V.      Major Defendants’ Motion for Separation of Witnesses (Filing No. 194)

       The Major Defendants have moved for separation of witnesses. (Filing No. 194.) In the

absence of an objection from another party, the Court grants the motion.

    VI.     Von Duprin’s Motion to Exclude or Limit Major Defendants’ Designation of
                          Deposition Testimony (Filing No. 195)

       The Court excludes evidence on a motion in limine only if the evidence clearly is not

admissible for any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp.

1398, 1400 (N.D. Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings

must be deferred until trial, so questions of foundation, relevancy, and prejudice may be resolved

in context. Id. at 1400–01. Moreover, denial of a motion in limine does not necessarily mean that

all evidence contemplated by the motion is admissible; rather, it only means that, at the pretrial

stage, the court is unable to determine whether the evidence should be excluded. Id. at 1401.




                                                 9
       Major Defendants designated Richard W. Phelps’ (“Phelps”) 125-page deposition as

evidence they intend to present during their case-in-chief. (Filing No. 180.) Von Duprin asks the

Court to exclude this evidence because Major Defendants’ designation did not comply with the

Case Management Plan. (Filing No. 195.) Section VIII.A.4 of the Case Management Plan states:

       A party who intends to offer any depositions into evidence during the party’s case
       in chief shall prepare and file with the Court and copy to all opposing parties either:

       a. brief written summaries of the relevant facts in the depositions will be offered.
          (Because such a summary will be used in lieu of the actual deposition testimony
          to eliminate the time reading depositions in a question and answer format, this
          is strongly encouraged.); or

       b. if a summary is inappropriate, a document which lists the portions of the
          deposition(s), including the specific page and line numbers, that will be read….

(Filing No. 98 at 8.) Von Duprin asks the Court to exclude the Phelps deposition because the

Major Defendants designated the entire 125-page deposition instead of complying with the Court’s

instruction.

       The Major Defendants are unable call Phelps to testify in person because he has passed

away. They respond that they did not intend to flout the Case Management Plan, but merely

decided not to follow it “because they intend to ask the Court to take notice of the entire Phelps

Deposition.” (Filing No. 199.) “However, in the spirit of acquiescence, Major Tool has designated

page and line numbers of particularly relevant portions of the Phelps Deposition” as an exhibit to

its response. Id. at 2; Filing No. 199-1. Moreover, the Major Defendants do not intend to have

the entire 125-page deposition read into the record. They merely ask the Court to take notice of

the whole deposition because it is relevant.

       The Court finds that the Major Defendants’ have cured any non-compliance with the Case

Management Plan by highlighting particularly relevant parts of the deposition in an exhibit to their




                                                 10
response. The Court will take notice of Phelps’ Deposition. Von Duprin’s motion to exclude it is

denied.

 VII.     Von Duprin’s Motion to Exclude Certain Exhibits Proposed by Major Defendants
                                     (Filing No. 196)

        Von Duprin asks the Court to exclude two other types of exhibits the Major Defendants

intend to offer: the Deposition of Michael Fye (“Fye”) (and accompanying exhibits) and

“[e]xhibits concerning off-site vapor intrusion investigation activities determined unrelated to the

co-mingled plume.” (Filing No. 196.) Von Duprin argues Fye’s Deposition should be excluded

because the Major Defendants did not summarize or abridge it in compliance with the Case

Management Plan. Id. at 2-3.

        The Major Defendants named Fye, a former Von Duprin employee, on their witness list

and, in response to Von Duprin’s motion, note that they intend to call him to testify in person at

trial regarding Von Duprin’s operations and use of chemicals and hazardous substances. (Filing

No. 199 at 2.) They explain that Fye’s deposition is included on their exhibit list, only because

        [t]he Major Defendants are not in regular contact with Mr. Fye and are currently
        unaware of his status and availability to testify at the trial. The Major Defendants
        therefore included Mr. Fye’s deposition, which was taken in another matter to
        which the Major Defendants were not a party, on their Trial Exhibit List in the event
        Mr. Fye is shown to be unavailable to testify at the trial.

Id.

        Because the Major Defendants do not intend to offer Fye’s deposition testimony unless he

is unavailable to testify at trial, the Court denies Von Duprin’s motion as to the Fye Deposition.

If the Major Defendants do ultimately move to admit the deposition into evidence at trial, Von

Duprin may renew its objection, a ruling will be made on unavailability and Von Duprin may

explain why the evidence should be excluded.




                                                 11
       Von Duprin also asks the Court to exclude exhibits concerning the Major Defendants’

investigation of possible vapor intrusion as St. Rita’s Catholic Church. (Filing No. 196 at 3.) Von

Duprin alleges that because the property falls outside the comingled plume at issue in this case,

the investigation into St. Rita’s Catholic Church is irrelevant. Id. The Major Defendants argue the

investigation is relevant because it will serve as a response to Von Duprin’s claims that the Major

Defendants’ response to contamination was inadequate. (Filing No. 199 at 3.)

       Federal Rule of Evidence 401 defines “relevant evidence” as evidence having any tendency

to make the existence of any facts that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence. By that definition, evidence that

the Major Defendants have incurred investigation costs related to contamination of properties not

at issue in this case is irrelevant. Whether the Major Defendants have attempted to clean other

contaminated properties is irrelevant to the Court’s inquiry here: how much the Major Defendants

contributed to the contamination of the comingled plume and what amount, if any, they must

contribute to help remediate the contamination. Therefore, Von Duprin’s motion is granted as to

the evidence that the Major Defendants investigated vapor intrusion at St. Rita’s Catholic Church.

VIII. Von Duprin’s Motion to Exclude Certain Exhibits Proposed by Moran (Filing No. 197)

       Finally, Von Duprin seeks a pre-trial order excluding two of Moran’s proposed exhibits:

(1) Exhibit No. 600 – Redacted version of Confidential Release, Indemnification, Hold Harmless,

and Settlement Agreement between Major Defendants and Moran dated September 11, 2017 (the

“Settlement Agreement”); and (2) Demonstrative Exhibits – Any and all of the figures and tables

that are in the expert report of Dr. Adam Love, Ph.D. (Filing No. 197). Moran did not respond to

this Motion.




                                                12
       Von Duprin asserts that the Settlement Agreement as redacted will be “unhelpful and a

waste of time.” (Filing No. 197 at 2.) It asks the Court either to exclude the Settlement Agreement

under Federal Rule of Evidence 403 or require Moran to produce and unredacted version of the

Settlement Agreement pursuant to the Court’s protective order (Filing No. 22) or under seal to the

Court. (Filing No. 197 at 2-3.)

       Rule 403 allows the Court to exclude relevant evidence “if its probative value is

substantially outweighed by a danger of … undue delay [or] wasting time.” Moran designated the

redacted Settlement Agreement in support of its cross-motion for summary judgment against the

Major Defendants (Filing No. 153-19.) In its cross-motion for summary judgment, Moran

explained that it was engaged in litigation with the Major Defendants, and as part of the settlement

of that litigation, “Major agreed to undertake any responsibility and pay the costs associated with

any environmental response action required in response to any residual contamination at the Moran

Property or the Zimmer Parcel.” (Filing No. 152 at 4.) An unredacted part of the Settlement

Agreement supports that assertion. (Filing No. 153-19 at 10.)

       Moran’s assertion that it discharged any responsibility for cleaning up the Moran Property

and the Zimmer Parcel in its settlement with the Major Defendants is relevant to this litigation,

which aims to apportion the costs of cleaning up contaminated areas including those two

properties. Von Duprin argues that “[e]xcessive redaction will not provide the Court or Von Duprin

an adequate opportunity to determine whether the Agreement contains any admissions,

obligations, recitals, or other terms pertinent to the Defendants’ liability in this case.” (Filing No.

197 at 2.) The Court is not persuaded.




                                                  13
        Unredacted portions of the Settlement Agreement indicate that the Major Defendants

released Moran from liability as to the Moran Property. 1 Von Duprin does not explain how

redacted portions of the Settlement Agreement would cause an undue delay or waste the Court’s

time. By failing to do so, Von Duprin has not demonstrated that the Settlement Agreement’s

probative value would be outweighed by a waste of time associated with its admission. Because

Von Duprin has not shown that the Settlement Agreement is inadmissible under Rule 403, the

Court declines to exclude the Settlement Agreement.

        Von Duprin also asks the Court to exclude “any figure, table, or other matter from the

expert report of Adam H. Love, Ph.D.,” if “Dr. Love’s opinions and testimony are excluded from

trial.” Id. at 3. Because Section II of this order denies Von Duprin’s Motion to exclude Dr. Love’s

opinions and testimony, and because this motion relies on the success of that motion, the Court

also declines the request to exclude Dr. Love’s demonstrative exhibits. Accordingly, Von Duprin’s

Motion to Exclude Certain Exhibits Proposed by Moran (Filing No. 197) is denied.

                                         IX. CONCLUSION

        For the reasons explained above, the Court makes the following rulings:

        Major Defendants’ Motion to Limit Expert Testimony at Trial (Filing No. 166) and

Moran’s Motion in Limine to Exclude Expert Opinions of Sam Williams (Filing No. 168) are

DENIED. Von Duprin’s Motion in Limine to Exclude Opinions of Adam H. Love, Ph.D. (Filing

No. 169) is DENIED. Moran’s Motion for Leave to File Sur-Reply in Opposition to Von Duprin’s



1
  Specifically, an unredacted portion of the Settlement Agreement reads: “In exchange for payment of the
SETTLEMENT AMOUNT to MAJOR TOOL by the MORAN INSURERS on behalf of MORAN, MAJOR TOOL
grants to MORAN and the MORAN INSURERS a full, complete and final release, discharge and settlement of all
CLAIMS, DAMAGES and EXPENSES that MAJOR TOOL has, known or unknown, suspected, or unsuspected,
against MORAN and the MORAN INSURERS arising from CONTAMINATION or KNOWN CONTAMINATION
of or on the MORAN PROPERTIES, as asserted or that could have been asserted in the LAWSUIT, which have been
incurred by MAJOR TOOL, for which MAJOR TOOL has sought to hold MORAN liable in the LAWSUIT.” (Filing
No. 153-19 at 10.)

                                                    14
Motion to Exclude the Opinions of Adam H. Love, Ph.D. (Filing No. 191) is DENIED as moot.

Von Duprin’s Motion in Limine (Filing No. 186) is DENIED.

       The Major Defendants’ Motion for Separation of Witnesses (Filing No. 194) is

GRANTED. The Court directs the parties to instruct their witnesses to not discuss their testimony

with anyone else either before or after it is given. Von Duprin’s Motion to Exclude or Limit Major

Defendants’ Designation of Deposition Testimony (Filing No. 195) is DENIED. Von Duprin’s

Motion to Exclude Certain Exhibits Proposed by Major Defendants (Filing No. 196)                is

GRANTED in part and DENIED in part. It is granted as to the admissibility of evidence

regarding the Major Defendants’ investigation into vapor intrusion at properties outside the

comingled plume area. It is denied as to the admissibility of the Phelps Deposition and the Fye

Deposition. And finally, Von Duprin’s Motion to Exclude Certain Exhibits Proposed by Moran

(Filing No. 197) is DENIED.

       SO ORDERED.

Date: 6/14/2019




DISTRIBUTION:

Glenn David Bowman
STOLL KEENON OGDEN, PLLC (Indianapolis)
Glenn.Bowman@skofirm.com

Alexandra Robinson French
BARNES & THORNBURG LLP
arobinson@btlaw.com

Samuel B. Gardner
ICE MILLER LLP
samuel.gardner@icemiller.com

Edward S. Griggs

                                               15
BARNES & THORNBURG LLP (Indianapolis)
sean.griggs@btlaw.com

Bruce L. Kamplain
NORRIS CHOPLIN & SCHROEDER LLP
bkamplain@ncs-law.com

Angela Pease Krahulik
ICE MILLER LLP
krahulik@icemiller.com

Cynthia Elaine Lasher
NORRIS CHOPLIN & SCHROEDER LLP
clasher@ncs-law.com

Marc Andrew Menkveld
STOLL KEENON OGDEN, PLLC (Indianapolis)
Marc.Menkveld@skofirm.com

Nicholas B. Reuhs
ICE MILLER LLP
nicholas.reuhs@icemiller.com




                                     16
